Appeal by the defendant from a judgment of the County Court, Nassau County (Mackston, J.), rendered November 17, 1993, convicting him of assault in the third degree, upon a jury verdict, and imposing sentence.
Ordered the judgment is affirmed, and the matter is remitted to the County Court, Nassau County, for further proceedings pursuant to CPL 460.50 (5).
The defendant contends that the trial court committed reversible error in denying his request to charge the jury on the defense of justification. We disagree. Viewing the evidence adduced at trial in the light most favorable to the defendant (People v Steele, 26 NY2d 526), there is no reasonable view of the evidence that would support a finding that the defendant reasonably believed the use of physical force was necessary to defend himself or another (see, People v Watts, 57 NY2d 299). Further, the scope of cross examination of a witness is always subject to the broad discretion of the trial court (see, People v Thomas, 141 AD2d 782). Here, the trial court did not improvidently exercise its discretion in its rulings as to the prosecution’s witnesses.
The defendant’s remaining contentions are either unpreserved for appellate review or without merit. Rosenblatt, J. P., Miller, Thompson and Santucci, JJ., concur.